Case 3:19-cr-00110-DPJ-LRA Document 1 Filed 06/12/19 Page 1of 3 |

SOUTHERN DISTRICT OF MISSISSIPPI |

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT JUN 12 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION USES
I sss DEPUTY

 

UNITED STATES OF AMERICA

v. CRIMINAL NO.3/9LIIOFS Let
CHARLES JOHNSON 18 U.S.C. § 242
The Grand Jury charges:

COUNT |

On or about April 14, 2016, in Smith County, in the Northern Division of the Southern District
of Mississippi, the defendant, CHARLES JOHNSON, while acting under the color of law, as a
Smith County Sheriff's Deputy, did have sexual contact with S.B., a female inmate housed in the
Smith County Jail, against S.B.’s will, thereby willfully depriving S.B. of the right not to be
subjected to cruel and unusual punishment, a right secured and protected by the Constitution and
laws of the United States. This act resulted in bodily injury and included aggravated sexual
abuse.

All in violation of Title 18, United States Code, Section 242.
COUNT 2

On or about May 7, 2016, in Smith County, in the Northern Division of the Southern District of
Mississippi, the defendant, CHARLES JOHNSON, while acting under the color of law, as a
Smith County Sheriff's Deputy, did have sexual contact with $.B., a female inmate housed in the
Smith County Jail, against S.B.’s will, thereby willfully depriving S.B. of the right not to be
subjected to cruel and unusual punishment, a right secured and protected by the Constitution and
laws of the United States. This act resulted in bodily injury and included aggravated sexual

abuse.
Case 3:19-cr-00110-DPJ-LRA Document 1 Filed 06/12/19 Page 2 of 3

All in violation of Title 18, United States Code, Section 242.
COUNT 3
On or about —e 6, 2016, in Smith County, in the Northern Division of the Southern
District of Mississippi, the defendant, CHARLES JOHNSON, while acting under the color of
law, as a Smith County Sheriff's Deputy, did have sexual contact with S.B., a female inmate
housed in the Smith County Jail, against S.B.’s will, thereby willfully depriving $.B. of the right
not to be subjected to cruel and unusual punishment, a right secured and protected by the
Constitution and laws of the United States. This act resulted in bodily injury and included
aggravated sexual abuse. All in violation of Title 18, United States Code, Section 242.
COUNT 4
On or about November 5, 2016, in Smith County, in the Northern Division of the Southern
District of Mississippi, the defendant, CHARLES JOHNSON, while acting under the color of
law, as a Smith County Sheriff's Deputy, did have sexual contact with S.B., a female inmate
housed in the Smith County Jail, against S.B.’s will, thereby willfully depriving S.B. of the nght
not to be subjected to cruel and unusual punishment, a right secured and protected by the
Constitution and laws of the United States. This act resulted in bodily injury and included

aggravated sexual abuse.

  
 
  

All in violation of Title 18, United States Code, S¢ction

 

D. MICHAEL HURST, JR.
United States Attorney

A TRUE BILL:

S/SIGNATURE REDACTED
Foreperson of the Grand Jury
Case 3:19-cr-00110-DPJ-LRA Document 1 Filed 06/12/19 Page 3 of 3

This indictment wi returned in open court by the foreperson or deputy foreperson of the

Grand jury on this the LV: day une’ _,2019.
(bb dt x. Cfrcth itis

UNITED STATES MAGISTRATE JUDGE

 
